PD-1289-15
                                                                     COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                  Transmitted 10/14/2015 11:48:32 PM
                                                                     Accepted 10/15/2015 3:19:55 PM
                                                                                      ABEL ACOSTA

                           PD-1289-15                                                         CLERK




                                  In The
                      Court of Criminal Appeals
                     _____________________________



                              JOSE J. LOPEZ
                                          Petitioner/Appellant,
                                     V.

                             STATE OF TEXAS

                                          Respondent/Appellee.
_______________________________________________________

         Petition from the 85th District Court, Brazos County, Texas
                     Cause No 10-01439-CRF-85-A and
               10-14-00378-CR in the Tenth Court of Appeals
_______________________________________________________

             PETITION FOR DISCRETIONARY REVIEW




                                   George W. Vie III
                                   gvie@millsshirley.com
                                   Mills Shirley L.L.P.
                                   2228 Mechanic Street, Suite 400
                                   Galveston, Texas 77550
  October 15, 2015                 (713) 571-4232
                                   Fax (713) 893-6095

                                   Attorneys for Petitioner/Appellant
        IDENTITY OF JUDGES, PARTIES, AND COUNSEL



TRIAL JUDGE:   85th District Court, Brazos County
               Hon. Kyle Hawthorne


APPELLANT:

               Jose Jesus Fajardo Lopez

APPELLANT’S APPELLATE ATTORNEYS:

               George W. Vie III
               Mills Shirley L.L.P.
               2228 Mechanic Street, Suite 400
               Galveston, Texas 77550

APPELLANT’S TRIAL ATTORNEY FOR THE WRIT:

               Gary M. Polland
               2211 Norfolk Street, Suite 920
               Houston, Texas 77098

APPELLANT’S TRIAL ATTORNEY:

               Louis Gimbert
               308 E. 27th Street
               Bryan, Texas 77803

APPELLEE:

               State of Texas
APPELLEE’S ATTORNEY:

              Jessica Escue
              Assistant District Attorney
              Brazos County Criminal District Attorney
              300 East 26th, Suite 310
              Bryan, Texas 77803




                          - ii -
                                   TABLE OF CONTENTS

Identity of Judges, Parties, and Counsel ......................................................... i

Table of Contents ......................................................................................... iii

Index of Authorities ...................................................................................... iv

Statement Regarding Oral Argument ............................................................ 1

Statement of the Case .................................................................................... 1

Statement of Facts ......................................................................................... 2

Statement of Procedural History ................................................................... 7

Questions Presented for Review .................................................................... 7

Argument and Authorities ............................................................................. 7

     Argument as to Question One Presented: ................................................ 9

     Argument as to Question Two Presented: ............................................. 12

Prayer for Relief ............................................................................................17

Certificate of Compliance ............................................................................ 18

Certificate of Service ................................................................................... 19

Appendix

         Tab 1 Opinion and Judgment of Court of Appeals



                                              - iii -
                                        INDEX OF AUTHORITIES

       Cases
Cuyler v. Sullivan,
   446 U.S. 335 (1980) ........................................................................................... 10
Ex parte Arjona,
   402 S.W.3d 312 (Tex. App.—Beaumont 2013, no pet) ...................................... 11
Ex parte Godinez,
  No. 10-13-00063-CR, 2014 WL 98816, at *4, n.3 (Tex. App.—Waco Jan. 9,
  2014, pet. ref’d) (mem. op.) ............................................................................... 14
Ex parte Moussazadeh,
   361 S.W.3d 684 (Tex. Crim. App. 2012) ............................................................. 9
Ex parte Villalpando,
   85 S.W.3d 832 (Tex. App.—Waco 2002, pet. ref’d) ........................................ 10
Hill v. Lockhart,
   474 U.S. 52 (1985) ......................................................................................... 8, 10
Hughes v. State,
   833 S.W.2d 137 (Tex. Crim. App. 1992).............................................................13
Lafler v. Cooper,
   ___ U.S. ___, 132 S. Ct. 1376 (2012)............................................................... 10
Liggins v. State,
   979 S.W.2d 56 (Tex. App.—Waco 1998, pet. ref’d) ......................................... 12
Marroquin v. United States,
   480 Fed. App’x 294 (5th Cir. 2012) ...................................................................13
Massiah v. United States,
   377 U.S. 201 (1964) ........................................................................................... 12



                                                     - iv -
McMann v. Richardson,
   397 U.S. 759 (1970) ........................................................................................... 10
Missouri v. Frye,
   132 S. Ct. 1399 (2012) ........................................................................................ 12
Perez v. State,
   310 S.W.3d 890 (Tex. Crim. App. 2010) ........................................................... 10
Strickland v. Washington,
   466 U.S. 668 (1984)........................................................................................... 10
Thompson v. State,
   9 S.W.3d 808 (Tex. Crim. App. 1999) ............................................................... 14
United States v. Batamula,
   788 F.3d 166 (5th Cir. 2015) .............................................................................. 16




                                                     -v-
        To The Honorable Court of Criminal Appeals:

        Petitioner here, and Appellant before the court of appeals, Jose J. Lopez

submits this Petition for Discretionary Review requesting the Court grant

discretionary review of the decision of the Tenth Court of Appeals to affirm

appellant’s denial of his application for a writ of habeas corpus. Tex. R. App. P.

68.1.

                    STATEMENT REGARDING ORAL ARGUMENT

        Because Appellant believes that oral argument will materially assist the

Court in its evaluation of matters raised by this petition, appellant respectfully

requests oral argument.

                               STATEMENT OF THE CASE

        Appellant Lopez, a native and citizen of Mexico, was indicted in Brazos

County, Texas. He later pleaded guilty to the second degree felony charge of

attempted delivery of controlled substance (marijuana) to a minor. CR 69. His

guilty plea was made with representation of counsel. CR 71. The district court

deferred an adjudication of guilt and placed Lopez on community supervision for a

period of five years. CR 71.

        Through new counsel, Lopez filed a writ of habeas corpus under Texas Code

of Criminal Procedure Article 11.072. CR 5-37. Notice of appeal was timely filed
after the district court’s entry of its Order and Findings of Fact denying the

application for a writ of habeas corpus. CR 89-90; 94. On appeal and by written

submission, the court of appeals affirmed the denial of the application.

                               STATEMENT OF FACTS

      Lopez, a citizen of Mexico, filed an application for a writ of habeas corpus

under Texas Code of Criminal Procedure Article 11.072 § 6. CR 5-9. He

complained in that application of his attorney’s ineffective assistance of counsel,

which impacted the voluntariness of his plea to the charge of a state jail felony of

attempted delivery of controlled substance (marijuana) to a minor. CR 6.

      Lopez submitted an affidavit in support of his application, in which he

testified that his trial counsel had advised him to plead guilty to the felony offense

of the second degree felony charge of attempted delivery of controlled substance

(marijuana) to a minor. CR 11-12. Lopez stated that he had informed his attorney

prior to that time that Lopez was from Mexico and not a citizen of the United

States. CR 11. Lopez said that his attorney told him nothing of the legal

consequences, under the immigration laws, to the plea of guilty he made.

Specifically, Lopez stated he was not informed a guilty plea would make him

“presumptively deportable.” CR 11. Lopez added that had he been informed of the




                                        -2-
immigration consequences, he would have refused to plead guilty and instead

would have insisted on a trial “as that would have been my only alternative to avoid

deportation.” CR 11. Lopez also said that the warnings in the forms he reviewed,

and the trial court’s admonishments, did not inform him that he would be

“mandatorily deportable.” CR 11-12.

      Lopez attached to his application an affidavit from Raed Gonzalez, a Texas

attorney exclusively practicing immigration law.CR 14-25. Gonzalez testified that

he had been involved in several precedential appellate cases involving immigration

and naturalization issues, CR 14, and had served as an expert in immigration cases

and disciplinary matters for the State Bar of Texas. CR 15. Retained as an expert in

this writ of habeas corpus proceeding, Gonzalez recited certain background facts

relevant to his opinions. Most notably, Lopez had informed Gonzalez that Lopez’s

trial lawyer had advised him a deferred adjudication would not be considered a

conviction for immigration purposes. CR 15. Gonzalez stated that under federal

immigration law, a deferred adjudication was a conviction, as the term was defined

in the Immigration and Nationality Act. CR 16. Gonzalez also explained that the

offense to which Lopez had pleaded guilty was considered a “trafficking offense”

and therefore an “aggravated felony.” CR 16. Gonzalez stated such an offense




                                       -3-
under the Immigration and Nationality Act stood as a ground of inadmissibility and

deportation. CR 16. Gonzalez related that Lopez’s plea also involved a controlled

substance, and the Immigration and Nationality Act renders an alien with a

controlled substance offense inadmissible and deportable. CR 17.

      Gonzalez added that the amount marijuana at issue affected the ability to

obtain a waiver.CR 17 (Para. 32), CR 18 (Para. 38). Gonzalez opined that without

the plea, Lopez might have been able to seek relief from deportation. CR 18 (Para.

41). In his affidavit, Gonzalez related Lopez’s affirmation that he had not been told

the correct consequences of a guilty plea and the dire consequences of pleading

guilty to a controlled substance. CR 17, 19. Gonzalez then opined that a competent

criminal attorney would have reviewed the applicable immigration law, or would

have been advised of that law by competent immigration counsel, before advising a

client to proceed with a guilty plea to the offense at issue. CR 19. Gonzalez further

opined that Lopez’s counsel’s performance was below the minimal standards of

professional conduct, and rendered Lopez’s plea uninformed and involuntary. CR

17-18 (Para. 35-37). Gonzalez concluded that Lopez had been prejudiced by not

knowing the immigration consequences of accepting a plea and the consequences of

pleading guilty to a controlled substance offense. CR 19.




                                       -4-
      The trial court requested that Lopez’s trial counsel respond by affidavit to

the allegations of the application for a writ of habeas corpus. CR 44. Counsel did so,

and the affidavit was made part of the State’s answer (see CR 60, referencing

Exhibit E; CR 79-81; See also Appendix at Tab 4). In that affidavit, Lopez’s trial

counsel Louis A. Gimbert testified that the State had offered straight probation

with ten days of jail as a condition of probation. CR 79. Mr. Gimbert added that

Lopez was concerned about the ten days of jail and likely deportation because the

Brazos County Sheriff notifies ICE when a person in jail is illegally in the country.

CR 79-80. The offer later removed the jail-time component, CR 80. Mr. Gimbert

stated that he informed Lopez deferred adjudication was “preferable to a

conviction as far as Texas law is concerned,” CR 80, but the adjudication would be

considered a conviction for immigration purposes. Id. Mr. Gimbert says he told

Lopez that he would “likely” be deported if he came into immigration custody and

his case would “likely be used against him for immigration purposes.” CR 80. Mr.

Gimbert also testified that Lopez’s “main concern in this case was the very likely

probability of deportation in the event he received ten days [of jail] as a condition of

probation. Once the prosecutor removed that condition, Mr. Lopez no longer

wanted to go to trial.” CR 81.




                                        -5-
      After receiving an extension of time to respond, (CR 41-3, 44), the State

answered the application for a writ of habeas corpus. CR 57-88. It agreed that under

Padilla v. Kentucky, 559 U.S. 356 (2010), inaccurate advice regarding deportation

consequences may constitute ineffective assistance of counsel, CR 58, but stated

trial counsel’s “credible affidavit” rebutted Lopez’s claims. CR 59. The State also

asserted that the plea papers, CR 64-67, and admonishments from the trial court

during the plea hearing (CR 84) were additional warnings, and in light of those

there was no showing that trial counsel’s performance was deficient or Lopez’s

guilty plea would have been different. CR 61.

      After consideration, the trial court entered findings of fact and an order

denying habeas relief. CR 89-90. The trial court found that Lopez had alleged no

facts that supported his relief; that his grounds for relief had no basis in the record

and were without merit; that Mr. Gimbert had provided effective assistance of

counsel; that Lopez’s plea was made freely, voluntarily, and intelligently; and that

Lopez had been warned by counsel, the trial court, and the plea papers.

      Lopez then timely filed his notice of appeal. CR 94-100.




                                        -6-
                       STATEMENT OF PROCEDURAL HISTORY

       The Tenth Court of Appeals issued its Opinion affirming the trial court

judgment on August 13, 2015. See Lopez v. State, 10-14-00378-CR (Tex. App.—

Waco, Aug. 13, 2015, no. pet. h.) (mem. op., not designated for publication);

Appendix at Tab 1. No motion for rehearing was filed.

       Appellant timely filed a motion for extension to petition this Court for

discretionary review of the court of appeals’ judgment. That motion was granted,

and this Petition is timely filed.

                        QUESTIONS PRESENTED FOR REVIEW

1.     Did the court of appeals erred in affirming the denial of the application for a
       writ of habeas corpus where appellant’s trial counsel rendered ineffective
       assistance of counsel? Counsel failed to advise appellant that his plea of
       guilty would make him preemptively deportable, and did not fully advise him
       of the significant immigration consequences of a plea to a controlled
       substance offense. Therefore, the plea was not made knowingly and
       voluntarily.

2.     Did the court of appeals err in determining admonishments of the trial court,
       or the plea papers, can substitute for the advice of trial counsel, even under a
       “totality of the representation analysis”?

                            ARGUMENT AND AUTHORITIES

       The Sixth Amendment requires effective assistance of counsel at the various

critical stages of a criminal proceeding. The constitutional protections include




                                        -7-
critical pretrial stages. Padilla v. Kentucky confirmed that the negotiation of a plea

bargain is a critical phase of litigation for purposes of the Sixth Amendment right to

effective assistance of counsel. In this context, the Strickland prejudice requirement

“focuses on whether counsel’s constitutionally ineffective performance affected

the outcome of the plea process.” Hill v. Lockhart, 474 U.S. 52, 57–58 (1985).

      The decision to plead guilty and to accept the consequences of the waiver of

trial cannot be knowingly and intelligently made without the advice of counsel. And

in Texas, in order for a guilty plea to be consistent with due process of law, it must

be entered knowingly, intelligently, and voluntarily. Lopez was denied effective

assistance of counsel in connection with his guilty plea. Lopez was not told that he

was mandatory deportable; he was also not told the specific immigration

consequence of his controlled substance plea and not advised as to lost

opportunities to alter the immigration consequences of his offense, if the plea were

handled differently. Lopez established that had he known the actual immigration

consequences, he would have rejected making a guilty plea and insisted on trial. His

plea was therefore not voluntary.

      The court of appeals erred in affirming the denial of the application for a writ

of habeas corpus. Padilla v. Kentucky, 559 U.S. 356 (2010) imposes significant




                                        -8-
obligations on defense counsel to admonish and advise of immigration

consequences, and these obligations cannot be satisfied by the trial court or plea

papers. Even under the court of appeals’ analysis, the focus must be on what

counsel did to advise the client before the plea was taken, and not what occurred

standing before the trial judge, or what was generically referenced in court papers,

all after the decision to accept a plea had already been made.

      Argument as to Question One Presented:

      The trial court erred in denying the application for a writ of habeas corpus

because Lopez’s trial counsel rendered ineffective assistance of counsel. Counsel,

according to Lopez, failed to correctly advise Lopez that his plea of guilty would

constitute a conviction under immigration law, and that pleading to the offense at

issue would make him preemptively deportable. Therefore, Lopez’s plea was not

made knowingly and voluntarily.

      A plea of guilty is not voluntary if it was made as a result of ineffective

assistance of counsel. Ex parte Moussazadeh, 361 S.W.3d 684, 689 (Tex. Crim. App.

2012). To obtain habeas corpus relief on the ground of ineffective assistance of

counsel, an application must establish that trial counsel’s performance fell below an

objective standard of reasonableness; and a reasonable probability exists that, but




                                        -9-
for counsel’s errors, the result would have been different. Strickland v. Washington,

466 U.S. 668, 687-88, 694 (1984); Perez v. State, 310 S.W.3d 890, 893 (Tex. Crim.

App. 2010). Under Strickland v. Washington “the ultimate focus of inquiry must be

on the fundamental fairness of the proceeding whose result is being challenged.”

Strickland, 466 U.S. 668 at 696. This Court adopted the Strickland standard in

Hernandez v. State, 726 S.W.2d 53 (Tex. Crim. App. 1986).

      “Defendants have a Sixth Amendment right to counsel, a right that extends

to the plea-bargaining process.” Lafler v. Cooper, ___ U.S. ___, 132 S. Ct. 1376,

1384 (2012). Defendants are thus entitled to effective advice from competent

counsel during the plea negotiation. Defendants who plead guilty as the product of

a plea negotiation, on advice of counsel, may attack the voluntary and knowing

character of the guilty plea if the advice was below the proper standard. See Hill v.

Lockhart, 474 U.S. 52, 54 (1985). Thus, a guilty plea is “open to attack on the

ground that counsel did not provide the defendant with ‘reasonably competent

advice.’” Cuyler v. Sullivan, 446 U.S. 335, 344 (1980) citing McMann v. Richardson,

397 U.S. 759 (1970). In Texas too, a guilty plea must be knowingly, intelligently,

and voluntarily entered. Ex parte Villalpando, 85 S.W.3d 832, 836 (Tex. App.—

Waco 2002, pet. ref’d).




                                        - 10 -
       In Padilla v. Kentucky, the Supreme Court held that that the Sixth

Amendment imposes on attorneys representing noncitizen criminal defendants a

constitutional duty to advise defendants about the potential immigration removal

consequences arising from a guilty plea. Further, the Court reasoned, “It is our

responsibility under the Constitution to ensure that no criminal defendant —

whether a citizen or not — is left to the ‘mercies of incompetent counsel.’”559
U.S. 356 (2010). Thus, as recognized in Padilla, Lopez’s trial attorney had a

professional obligation to preserve his right to remain in the United States and

accurately advise him of the actual immigration consequences of his plea.

      “When the law is not succinct and straightforward, a defense attorney need

do no more than advise a noncitizen client that pending criminal charges may carry

a risk of deportation;” but “if a deportation consequence is truly clear, as when the

client is subject to automatic deportation, the duty to give correct advice is equally

clear, and counsel must advise the client accordingly.” Ex parte Arjona, 402 S.W.3d
312, 315 (Tex. App.—Beaumont 2013, no pet). In this case, Lopez established by

the testimony of his expert on immigration law that Lopez’s counsel’s performance

was below the minimal standards of professional conduct, which rendered Lopez’s

plea uninformed and involuntary. It is settled that a defendant “require[s] effective




                                        - 11 -
counsel during plea negotiations. Anything less . . . might deny a defendant

effective representation by counsel at the only stage when legal aid and advice

would help him.”Massiah v. United States, 377 U.S. 201, 204, (1964). “In today’s

criminal justice system, [ ], the negotiation of a plea bargain, rather than the

unfolding of a trial, is almost always the critical point for a defendant.” Missouri v.

Frye, 132 S. Ct. 1399, 1407 (2012).

      Argument as to Question Two Presented:

      The measure of trial counsel’s effectiveness comes from that performance at

the plea bargaining stage, and not from the trial court’s separate duty to determine

the general consequences of the plea. The admonishments of the trial court cannot

substitute for the advice of trial counsel.

      “Before accepting a defendant’s guilty plea, a trial court must satisfy itself

that the accused understands ‘the consequences of his plea.’” Liggins v. State, 979
S.W.2d 56, 67 (Tex. App.—Waco 1998, pet. ref’d) citing Tex. Code Crim. Proc.

Ann. art. 26.13(c). Article 26.13 of the Texas Code of Criminal Procedure requires

a trial court to admonish a defendant, either orally or in writing, before accepting a

guilty plea. And when a trial court substantially complies with article 26.13, it

creates a prima facie showing that the defendant’s guilty plea was entered




                                         - 12 -
knowingly and voluntarily. When the trial court substantially complies with article

26.13, it creates a prima facie showing that the defendant’s guilty plea was entered

knowingly and voluntarily. See Hughes v. State, 833 S.W.2d 137, 140 (Tex. Crim.

App. 1992). But the issue here is the special circumstances of the admonishments

provided by lawyer to client about the deportation consequences of entering a

guilty plea; in that context, the inquiry goes further.

      Lopez contends that warnings during the plea process from a judge cannot

adequately substitute for legal advice from an attorney during the plea negotiation

process. A defendant cannot reasonably be expected to reassess the advantages and

disadvantages of a plea that defense counsel has recommend based on information

regarding deportation disclosed by the judge, at the plea colloquy. See Marroquin v.

United States, 480 Fed. App’x 294, 301 (5th Cir. 2012) (considering analogous

federal proceeding). In this case, the trial court’s warning of immigration

consequences are as follows:

      Do you understand that by pleading guilty it could affect your ability to
      become a US citizen?
             Yes ma’am.
      That they can use this, ah, I know it’s a call for deferred and if I accept
      it, it will be deferred but they could use this to keep you from obtaining
      your citizenship? I understand, ma’am.
      Do you also understand that it could be used to deport you?



                                         - 13 -
             Yes ma’am.
      It also could be used that if you are deported, it could be used to keep
      you from being allowed legal re-entry back into this country? You
      understand that?
             Yes ma’am.
      Understanding these things, do you still wish to ask the court to accept
      this agreement?
             Yes ma’am.
CR 84. See Lopez v. State, 10-14-00378-CR at * 6–7.

      Any evidence of prejudice in the record cannot be discounted simply because

the trial court gave short warnings at the time of accepting the plea. The context

and timing of the information provided to a defendant is an important

consideration in its value and, ultimately, its part in providing constitutionally

effective representation. Simply put, the “critical” period to examine is counsel’s

performance during the plea negotiation and advice phase, not the plea hearing.

      Lopez acknowledges that the lower court of appeals had explained its review

of the effectiveness of trial counsel’s assistance and the duty under Padilla is based

on “the totality of the representation, not on isolated incidents.” Ex parte Godinez,

No. 10-13-00063-CR, 2014 WL 98816, at *4, n.3 (Tex. App.—Waco Jan. 9, 2014,

pet. ref’d) (mem. op.) citing this Court in Thompson v. State, 9 S.W.3d 808, 813

(Tex. Crim. App. 1999). But notwithstanding the “totality of the representation




                                        - 14 -
analysis,” Lopez contends that an immigration admonishment – perhaps just three

sentences in the midst of a court proceeding – is not a constitutionally adequate

replacement for advice from defense counsel in a non-confrontation setting. The

trial court’s efforts to determine the minimal voluntariness of a plea should not be

considered a proxy for effective assistance during the plea bargaining process, “a

process which necessarily precedes the defendant’s decision whether or not to

accept a plea.” Marroquin, 480 Fed. App’x at 298 (Dennis, J., concurring).

      Further, the issue before the trial court in deciding the application is whether

counsel’s performance affected the outcome of the plea process. Counsel’s

performance during the plea negotiation process should not be measured by a

judge’s performance in accepting the defendant’s guilty plea as voluntary. A trial

court’s warning is not an adequate stand-in for timely legal advice. And a defendant

is unlikely at the colloquy stage to properly assess and balance the trial court’s

comments with the advice and information that defendant has received to that

point from his or her attorney. Indeed the Supreme Court in Padilla explained that

given the severity of deportation, it was critical for counsel to inform the nonclient

citizen she faced deportation, even though it noted “many States require the trial




                                        - 15 -
courts to advise defendants of possible immigration consequences.” 559 U.S. 356,

373-74, n.15.

      The court of appeals held that

      Lopez’s trial counsel informed Lopez of the immigration
      consequences of his plea. The trial court further admonished Lopez on
      the immigration consequences of his plea, and Lopez indicated that he
      understood the consequences

*7. On that basis the court of appeals overruled appellant’s issue asserting that

admonishments of the trial court cannot substitute for the advice of trial counsel.

      Appellant suggests the better rule, which this Court should adopt in an

exercise of its supervisory powers under Tex. R. App. P. 66.3(f), is exemplified by

the Fifth Circuit in United States v. Batamula, 788 F.3d 166, 175 (5th Cir. 2015)

where the Court held the federal writ under Padilla was not foreclosed by the

district court’s admonishments at the guilty plea hearing, noting that:

      the mere fact that a defendant, who has already signed a plea
      agreement upon counsel’s advice, is told by the trial judge that the
      plea will likely result in deportation does not foreclose the defendant’s
      ability to demonstrate that “counsel’s constitutionally ineffective
      performance affected the outcome of the plea process.” Were we to
      hold that the judge’s mere statement to [the defendant] during his
      plea colloquy that he would “likely” be deported vitiated his ability to
      establish prejudice under Strickland and Padilla, we would be turning a
      blind eye to the reality of the plea bargaining and plea colloquy process
      and flouting the Supreme Court’s mandate that a defendant has a
      constitutionally protected right to the effective assistance of counsel


                                       - 16 -
      throughout the pre-plea stage—a right that carries more than can be
      supplied by a judge’s general and equivocal last-moment warning that
      deportation is likely to result from the guilty plea.

Id. (internal citation omitted).

      Appellant prays the Court grant discretionary review to adopt a similar

holding here.

                                   PRAYER FOR RELIEF

      For the reasons stated in this Petition, Appellant Jose Jesus Fajardo Lopez

requests the Court grant this Petition for Discretionary Review, permit the parties

to fully brief and argue the issues before the Court of Criminal Appeals, and

thereafter reverse the judgment of the court of appeals and otherwise remand for

relief or for further proceedings. Appellant requests the Court grant all other

proper relief.




                                        - 17 -
                                     Respectfully submitted,

                                     MILLS SHIRLEY L.L.P.


                                     By:    /s/ George W. Vie III
                                            George W. Vie III
                                     State Bar No. 20579310
                                     1021 Main Street, Suite 1950
                                     Houston, Texas 77002
                                     (713) 225-0547
                                     Fax (713) 225-0844
                                     gvie@millsshirley.com

                                     ATTORNEYS FOR PETITIONER/APPELLANT


                         CERTIFICATE OF COMPLIANCE

       This computer-generated Petition contains 4143 words according to the
word count provided by Microsoft Word 2016 (version 14.0.6129.5000) in all parts
of the Petition.


                                              /s/ George W. Vie III
                                              George W. Vie III




                                     - 18 -
                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the
Petition for Discretionary Review was served via e-service to the following counsel
of record on October 14, 2015:

      Respondent/Appellee’s Attorney:

      Jessica Escue
      Assistant District Attorney
      Brazos County Criminal District Attorney
      300 East 26th, Suite 310
      Bryan, Texas 77803


                                      /s/ George W. Vie III
                                          George W. Vie III




                                      - 19 -
Appendix Tab 1
                                 IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00378-CR

                            EX PARTE JOSE J. LOPEZ



                          From the 85th District Court
                              Brazos County, Texas
                       Trial Court No. 10-01439-CRF-85-A


                          MEMORANDUM OPINION


      Jose Lopez appeals from the trial court’s order denying his application for writ of

habeas corpus. We affirm.

                                   Background Facts

      Lopez pleaded guilty to the offense of attempted delivery of a controlled substance

to a minor. The trial court accepted Lopez’s guilty plea, deferred adjudication of guilt,

and placed Lopez on community supervision for five years with a $1000 fine. Lopez filed

an application for writ of habeas corpus pursuant to article 11.072 of the Texas Code of

Criminal Procedure alleging that his trial counsel provided ineffective assistance of

counsel by failing to inform him of the immigration consequences of his plea. See TEX.
CODE CRIM. PRO. ANN. art. 11.072 (West 2015). The trial court ordered Lopez’s trial

counsel to file an affidavit responding to the allegations, and trial counsel complied. The

trial court denied Lopez’s application for writ of habeas corpus without an evidentiary

hearing.

                                  Ineffective Assistance

       In his first issue, Lopez argues that the trial court erred in denying his application

for writ of habeas corpus because his trial counsel rendered ineffective assistance of

counsel. Lopez contends that his trial counsel failed to advise him that his “plea of guilty

would make him preemptively deportable, and did not fully advise him of the significant

immigration consequences of a plea to a controlled substance offense.”

       A plea of guilty is not voluntary if it was made as a result of ineffective assistance

of counsel. Ex parte Moussazadeh, 361 S.W.3d 684, 689 (Tex. Crim. App. 2012). To obtain

habeas-corpus relief on the ground of ineffective assistance of counsel, appellant must

show: (1) counsel’s performance fell below an objective standard of reasonableness;

and (2) a reasonable probability exists that, but for counsel’s errors, the result would

have been different. See Padilla v. Kentucky, 559 U.S. 356, 366, 130 S. Ct. 1473, 1482, 176
L. Ed. 2d 284 (2010); Strickland v. Washington, 466 U.S. 668, 687-88, 104 S. Ct. 2052, 2064-

65, 80 L. Ed. 2d 674 (1984). A defendant has the right to effective assistance of counsel

during plea proceedings. Ex Parte Harrington, 310 S.W.3d 452, 458 (Tex. Crim. App. 2010).

In the context of a complaint about counsel’s plea advice, appellant must show: (1)

counsel’s plea advice did not fall within the range of competence demanded of attorneys

in criminal cases; and (2) there is a reasonable probability that, but for counsel’s deficient

Ex parte Lopez                                                                          Page 2
performance, appellant would have insisted on going to trial rather that accepting the

offer and pleading guilty. Id.

         To satisfy his burden under the first prong of the test, appellant must overcome

the strong presumption that counsel’s performance fell within the wide range of

reasonable professional assistance and might be considered sound trial strategy.

Strickland v. Washington, 466 U.S. at 689, 104 S.Ct. at 2065; Ex Parte Harrington, 310
S.W.3d at 458. Appellant bears the burden of proving counsel was ineffective by a

preponderance of the evidence. See Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App.

1999).     The reasonableness of counsel’s performance is judged under prevailing

professional norms. Strickland v. Washington, 466 U.S. at 689, 104 S.Ct. at 2064-5. Our

review must be highly deferential to trial counsel and avoid the deleterious effects

of hindsight. Strickland v. Washington, 466 U.S. at 689, 104 S.Ct. at 2065; Thompson v.

State, 9 S.W.3d at 813. Under the second prong of the test, a reasonable probability is a

probability sufficient to undermine confidence in the outcome. Strickland v. Washington,
466 U.S. at 694, 104 S.Ct. at 2068; Thompson v. State, 9 S.W.3d at 812.

         In Padilla v. Kentucky, the United States Supreme Court held that "advice regarding

deportation is not categorically removed from the ambit of the Sixth Amendment right

to counsel" and that "counsel must inform her client whether his plea carries a risk of

deportation." Padilla v. Kentucky, 559 U.S. 356, 366-7, 130 S. Ct. 1482, 176 L. Ed. 2d 294

(2010). The Court stated:

                 Immigration law can be complex, and it is a legal specialty of its own.
         Some members of the bar who represent clients facing criminal charges, in
         either state or federal court or both, may not be well versed in it. There will,

Ex parte Lopez                                                                              Page 3
       therefore, undoubtedly be numerous situations in which the deportation
       consequences of a particular plea are unclear or uncertain. The duty of the
       private practitioner in such cases is more limited. When the law is not
       succinct and straightforward (as it is in many of the scenarios posited by
       Justice Alito), a criminal defense attorney need do no more than advise a
       noncitizen client that pending criminal charges may carry a risk of adverse
       immigration consequences. But when the deportation consequence is truly
       clear … the duty to give correct advice is equally clear.

Padilla v. Kentucky, 559 U.S. at 369, 130 S.Ct. at 1483, 176 L. Ed. 2d at 296.

       In his affidavit, Lopez’s trial counsel states that:

               At the start of our representation, Mr. Lopez advised me that he was
       not a United States citizen, and further that he was in the country illegally.
       From the beginning of his case, Mr. Lopez immigration status was a
       complicating factor. The State had offered to place Mr. Lopez on a five year
       straight probation, with a $1000 fine, 200 hours of community service, and
       ten days in jail as a condition of probation in this case. Jail time as a
       condition of probation is common in Brazos County.
               Mr. Lopez was afraid to go to county jail. In Brazos County, the
       Sheriff generally notifies Immigration and Customs Enforcement when an
       inmate is in custody and he is not in the country legally. It was therefore
       extremely likely that Mr. Lopez would have been deported if he had to
       serve these ten days. This was Mr. Lopez’s pressing concern in this case.
               On April 7, 2011, I again met with Mr. Lopez and reviewed the facts
       and discovery with him that I had received from the prosecutor. The
       prosecutor waived the requirement of serving ten days in jail if we accepted
       the offer in Court on April 8, 2011. She also made an alternate offer of a
       seven year deferred adjudication.
               On April 8, the prosecutor again agreed to lower the offer, to a five
       year deferred adjudication with no jail time. During the entire pendency of
       the case, the immigration consequences of Mr. Lopez case were considered.
       I told Mr. Lopez that there were immigration consequences to him entering
       a plea of guilt. I informed him that the deferred adjudication was certainly
       preferable to a conviction as far as Texas law is concerned, in that it is not a
       conviction, and under some circumstances can be sealed. But I also
       informed Mr. Lopez that a deferred adjudication would be considered a
       conviction for immigration purposes. I also informed him that the plea of
       guilty would be used against him, and that if he came to be in immigration
       custody, he would likely be deported, denied re-entry into the United
       States, and he would be denied naturalization or citizenship if he applied.


Ex parte Lopez                                                                            Page 4
               I reset his case to May 4, 2011. At that time, I reviewed the plea
       paperwork with Mr. Lopez again, and reiterated that his case would likely
       be used against him for immigration purposes. The Court also informed
       Mr. Lopez about the immigration consequences of his plea. The plea
       paperwork also informed Mr. Lopez of this fact.
               Because I handle many cases with non-citizens, I also try to keep up
       to date on immigration matters and how they interact with criminal cases.
       In 2011, I participated in a CLE called “Advising Immigrant Defendants
       after Padilla.” I have also read a significant number of legal materials
       dealing with this issue, have attended numerous CLE dealing with this
       issue, and have purchased publications to research this matter. My office
       frequently consults with an immigration attorney in Houston and we
       always encourage clients to retain an immigration attorney when they are
       not citizens.
               Because this case involved attempted drug dealing to a minor, I
       believed that it would be an Aggravated Felony for purposes of
       Immigration Law. That is why I advised Mr. Lopez he would be unable to
       repair his immigration status in the future. Mr. Lopez’s main concern in
       this case was the very likely probability of deportation in the event that he
       received ten days as a condition of probation. Once the prosecutor removed
       that condition, Mr. Lopez no longer wanted to go to trial.

       Lopez argues that he received ineffective assistance of counsel because his trial

counsel “failed to correctly advise [him] that his plea of guilty would constitute a

conviction under immigration law, and that pleading to the offense at issue would make

him preemptively deportable.” Trial counsel’s affidavit indicates that he informed Lopez

about the immigration consequences of his plea. He informed Lopez that the offense

would be considered an aggravated felony under immigration law and that he would

likely be deported. Trial counsel further informed Lopez that he would be denied re-

entry into the United States and denied naturalization or citizenship if he applied.

       Lopez failed to prove, by a preponderance of the evidence, that his counsel's

advice was outside the range of competent representation demanded of attorneys in

criminal cases. We overrule the first issue.

Ex parte Lopez                                                                         Page 5
                               Trial Court Admonishments

       In the second issue, Lopez argues that the “admonishments of the trial court, or

the plea papers, cannot substitute for the advice of trial counsel, even under a ‘totality of

the representation analysis.’” Article 23.16 of the Code of Criminal Procedure provides

that prior to accepting a guilty plea, the trial court shall admonish the defendant of “the

fact that if the defendant is not a citizen of the United States of America, a plea of guilty

or nolo contendere for the offense charged may result in deportation, the exclusion from

admission to this country, or the denial of naturalization under federal law.” TEX. CODE

CRIM. PRO. ANN. Art. 26.13 (a) (4) (West Supp. 2014). The trial court may make the

admonishments either orally or in writing. TEX. CODE CRIM. PRO. ANN. Art. 26.13 (d)

(West Supp. 2014). When the trial court substantially complies with article 26.13, it

creates a prima facie showing that the defendant’s guilty plea was entered knowingly

and voluntarily. See Hughes v. State, 833 S.W.2d 137, 140 (Tex. Crim. App. 1992). The trial

court admonished Lopez as follows:

       Trial Court: Mr. Lopez, ah, where were you born?

       Lopez: In Mexico.

       Trial Court: … are you a US citizen?

       Lopez: No ma’am

       Trial Court: Do you understand that by pleading guilty, it could affect your
       ability to become a US citizen?

       Lopez: Yes ma’am.




Ex parte Lopez                                                                         Page 6
         Trial Court: That they can use this, ah, I know it’s a call for deferred and if
         I accept it, it will be deferred but they could use this to keep you from
         obtaining your citizenship?

         Lopez: I understand, ma’am.

         Trial Court: Do you also understand that it could be used to deport you?

         Lopez: Yes ma’am.

         Trial Court: It could be used that if you are deported, it could be used to
         keep you from being allowed legal re-entry back into this country? You
         understand that?

         Lopez: Yes ma’am.

         Trial Court: Understanding these things do you still wish to ask the court
         to accept this agreement?
         Lopez: Yes ma’am.

         Lopez’s trial counsel informed Lopez of the immigration consequences of his plea.

The trial court further admonished Lopez on the immigration consequences of his plea,

and Lopez indicated that he understood the consequences. The record supports the trial

court’s finding that Lopez “was warned, prior to his plea, about the immigration

consequences of his plea by: his attorney, Louis Gimbert; the trial court, and the plea

papers that he signed and acknowledged that he understood.” We overrule the second

issue.

                                     Evidentiary Hearing

         In the third issue, Lopez complains that the trial court erred in determining that

there was no fact in issue requiring an evidentiary hearing. Article 11.072, section 6

provides in pertinent part:



Ex parte Lopez                                                                             Page 7
       (a) Not later than the 60th day after the day on which the state's answer is
       filed, the trial court shall enter a written order granting or denying the relief
       sought in the application.

       (b) In making its determination, the court may order affidavits, depositions,
       interrogatories, or a hearing, and may rely on the court's personal
       recollection.

TEX. CODE CRIM. PRO. ANN. art. 11.072, § 6(a)-(c) (West 2015). Article 11.072 does not

require an evidentiary hearing to resolve controverted facts. See Ex parte Gonzalez, 323
S.W.3d 557, 558 (Tex.App.-Waco 2010, pet. ref’d). The record shows that Lopez filed an

affidavit in support of his application for writ of habeas corpus. Lopez also filed the

affidavit of an attorney who specializes in immigration law in support of his application

for writ of habeas corpus. Lopez’s trial attorney filed an affidavit in response to the

allegations. The record also included a transcript of the of the plea hearing. Lopez has

not shown that the trial court abused its discretion in denying the evidentiary hearing.

We overrule the third issue.

                                         Conclusion

       We affirm the trial court’s judgment.




                                           AL SCOGGINS
                                           Justice




Ex parte Lopez                                                                             Page 8
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 13, 2015
Do not publish
[CR25]




Ex parte Lopez                                Page 9
                              TENTH COURT OF APPEALS
Chief Justice                             McLennan County Courthouse
  Tom Gray                               501 Washington Avenue, Rm 415
                                                                                                        Clerk
Justice
                                             Waco, Texas 76701-1373                                       Sharri Roessler
   Rex D. Davis                 Phone: (254) 757-5200        Fax: (254) 757-2822
   Al Scoggins


                                                    August 13, 2015



                In accordance with the enclosed Memorandum Opinion, below is the judgment in the
          numbered cause set out herein to be entered in the Minutes of this Court as of the 13th day of August,
          2015.

          10-14-00378-CR         EX PARTE JOSE J. LOPEZ - ON APPEAL FROM THE 85TH DISTRICT
                                 COURT OF BRAZOS COUNTY - TRIAL COURT NO. 10-01439-CRF-85-
                                 A – AFFIRMED - Memorandum Opinion by Justice Scoggins:

                  “This cause came on to be heard on the transcript of the record of the Court below, and the
          same being considered, because it is the opinion of this Court that there was no error in the
          judgment, it is ordered, adjudged and decreed by the Court that the judgment be in all things
          affirmed, and that the appellant pay all costs in this behalf expended and that this decision be
          certified below for observance.”